Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gordon Wright on 4/1/2021.
The application has been amended as follows: 
--Claim 1 -- A suction fitting coupled to a scroll compressor, the scroll compressor including an outer housing having an inside diameter and a suction port defined in a wall of the outer housing, and a suction duct disposed inside the outer housing a spaced distance from the wall of the outer housing, the suction fitting comprising: 
a first member being generally cylindrical, the first member being installed in the suction port; and 
a second member being generally cylindrical, with the second member disposed inside the first member with a portion of the second member extending into the outer housing through the suction port and spanning the spaced distance to the suction duct and coupling with an entrance port of the suction duct; 
wherein the suction duct defines the entrance port aligned with the suction port, the suction port having openings at bottom end thereof to guide refrigerant from the inlet port into the housing and beneath a motor housing of the scroll compressor, and to guide oil to an oil sump of the scroll compressor;
;
wherein the first member defines a first inside diameter, and the second member defines a second inside diameter, and, to reduce a flow restriction through the suction fitting, the second inside diameter is at least 95% of the diameter of the first inside diameter.
--Claim 2 -- The suction fitting coupled to a scroll compressor of claim 1, wherein the first member has a body portion with the second inside diameter and a nose portion with the first inside diameter, with the second inside diameter larger than the first inside diameter, and the nose portion disposed in the suction port, and the second member has a body portion with a second outside diameter and a nose portion with a first outside diameter, with the second outside diameter larger than the first outside diameter.






--Claim 14 – (Canceled) 
--Claim 15 – (Canceled) 
--Claim 16 – (Canceled) 
--Claim 17 – (Canceled) 
--Claim 18 – (Canceled) 
Allowable Subject Matter
Claims 1-7, 9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a suction fitting coupled to a scroll compressor comprising a suction fitting, the suction fitting comprising, a first member and a second member spanning the spaced distance to the suction duct and coupling with an entrance port of the suction duct, wherein the first member defines a first inside diameter, and the second member defines a second inside diameter, and, to reduce a flow restriction through the suction fitting, the second inside diameter is at least 95% of the diameter of the first inside diameter." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4/2/2021